lowahkeeemploymentagr_image1.gif [lowahkeeemploymentagr_image1.gif]


EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is entered into for employment
beginning on February 25, 2019 (“Effective Date”) by and among GoDaddy.com, LLC
(the “Company” or “GoDaddy”), Desert Newco, LLC (“Parent”) and Andrew Low Ah Kee
(“Executive”)(hereinafter collectively referred to as the “Parties”).


Term
Summary of Material Terms
Cross-Reference
Position
Chief Operating Officer
Section 1
Reports to
Scott Wagner – Chief Executive Officer
Section 1
Employment Term
Through December 31, 2023 unless extended
Section 2
Annual Salary
$500,000
Section 3(a)
Annual Target Bonus
100% of annual salary
Section 3(b)
Non-Change in Control Severance
•    Any earned but unpaid salary or bonus
•    100% of annual salary
•    Prorated Annual Bonus at target for year of termination
•    Payment equal to the cost of health insurance coverage for 12 months
Section 5(b)(iii)
Change in Control Severance
•    Any earned but unpaid salary or bonus
•    150% of annual salary
•    150% of target Annual Bonus for the year of termination
•    Payment equal to the cost of health insurance coverage for 18 months
Section 5(b)(iv)



1.Duties and Scope of Employment. Executive will serve as the Company’s Chief
Operating Officer, reporting to the Company's Chief Executive Officer, and will
perform the duties, consistent with this position, as assigned by Executive’s
supervisor or the Company’s Board of Directors (the “Board”).
2.    Employment Term. Subject to the provisions of Section 5, beginning on the
Effective Date and, continuing until December 31, 2023, Executive will be
employed with the Company on the terms and subject to the conditions set forth
in this Agreement; provided, however, that beginning on December 31, 2022 and on
each one year anniversary thereafter (each an “Extension Date”), the employment
term will be automatically extended for an additional one-year period, unless
the Company or Executive provides the other Party written notice at least 30
calendar days before the Extension Date that the employment term will not be
extended.
3.    Compensation.
(a)    Base Salary. Effective January 1, 2019, the Company will pay Executive an
annual salary of $500,000.00, as compensation for services (the “Base Salary”).
The Base Salary will be paid according to the Company’s normal payroll practices
and subject to the usual and required withholdings. Executive’s salary may be
reviewed and adjusted annually by Executive’s supervisor, the Board or the
Compensation Committee of the Board (“Committee”).
(b)    Annual Cash Bonus.
(i)    Commencing with the 2019 fiscal year, Executive is eligible to earn a
target annual cash bonus of 100% of Executive’s Base Salary based upon
achievement of individual and corporate performance objectives established under
the Company’s executive bonus plan by the Board or the Committee in its sole
discretion and payable upon achievement of those applicable objectives, subject
to minimum and maximum limits as established


1

--------------------------------------------------------------------------------

 


by the Company (the “Annual Cash Bonus”). The individual and corporate goals
will be weighted – which means that for the 2019 fiscal year 80% of Executive’s
target Annual Cash Bonus will be based on Company goals (subject to minimum and
maximum limits as established by either the Board or the Committee) and 20% will
be comprised of Executive’s individual and team goals.
(ii)    For all fiscal years, if a non-individual performance target is lowered
for other senior executives, then it will be lowered for Executive as well. If
any Annual Cash Bonus is earned, it will be paid when practicable after the
Board or Committee determines it has been earned, subject to Executive being
employed on the date of payment. For future years, the Board may modify the
structure and performance objectives used for the Annual Cash Bonus
determinations.
4.
Employee Benefits.

(a)    Executive will be entitled to participate in the employee benefit plans,
including invention incentive programs, maintained by the Company and generally
applicable to senior executives of the Company. The Company may cancel or change
the benefit plans and programs it offers and those changes will not breach this
Agreement.
(b)    During employment term, Executive will be provided coverage under the
Company’s directors’ and officers’ liability insurance policy and form of
indemnification agreement as in effect for other senior executives of the
Company.
5.    Termination of Employment; Severance.
(a)    At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company will be “at-will” employment and may be terminated
at any time with or without cause or notice. Executive understands and agrees
this at-will employment relationship will not be modified or amended unless it
is done in a writing that complies with Section 10(f) and Section 10(i) and
explicitly references this Section 5(a). Executive’s employment will terminate
upon the earlier to occur of:


(i)    a termination by the Company with or without Cause,
(ii)    Executive’s Disability or death, or
(iii)    a resignation by Executive with or without Good Reason.
(b)    Terminations of Employment. Executive’s employment may be terminated
under various scenarios addressed in this Section 5(b). Upon any termination of
employment, Executive will receive benefits described in Section 5(b)(i).
Depending on the circumstances of the termination of employment, subject to the
conditions in Section 6, Executive may be entitled to a lump sum payment of the
amounts listed under one of Section 5(b)(ii), Section 5(b)(iii), or Section
5(b)(iv). Executive agrees that upon termination of Executive’s employment for
any reason, Executive will resign as of the date of such termination and to the
extent applicable, from the Board (and any committees thereof), the board of
directors (and any committees thereof) of any of the Company’s affiliates and
from any officer or other positions Executive holds with the Company or any of
its affiliates.
(i)    Termination for Cause or Resignation Other Than for Good Reason.
Executive’s employment may be terminated for Cause, effective upon the Company’s
delivery to Executive of a Notice of Termination or Executive may resign. If
Executive’s employment is terminated for Cause or Executive resigns other than
for Good Reason, Executive will receive:
(1)    the Base Salary accrued through the termination date, payable under the
Company’s usual payment practices;
(2)    reimbursement within 60 days following submission by Executive to the
Company of appropriate supporting documentation for any unreimbursed business
expenses properly incurred by Executive


2

--------------------------------------------------------------------------------

 


prior to the termination date; provided that claims for reimbursement are
submitted, under Company policy, to the Company within 90 days following the
termination date; and
(3)    any fully vested and non-forfeitable employee benefits to which Executive
may be entitled under the Company’s employee benefit plans (other than benefits
in the nature of severance pay) (the amounts described in clauses (1) through
(3) above are referred to later as the “Accrued Obligations”).
(ii)    Termination by Reason of Disability or Death. Executive’s employment may
be terminated effective upon the Company’s delivery to Executive of a Notice of
Termination if Executive becomes Disabled and will automatically terminate upon
Executive’s death. Upon termination of Executive’s employment for either
Disability or death, Executive or Executive’s estate (as the case may be) will
receive:
(1)    the Accrued Obligations;
(2)    any earned but unpaid Annual Cash Bonus for a prior year. For the
avoidance of doubt, if Executive is terminated after the end of a fiscal year
but before annual bonuses are approved and paid to other senior executives in
the normal course of business, then Executive will receive an Annual Cash Bonus
for the prior fiscal year, the actual amount of which will still be subject to
the achievement of any performance targets as established by the Company the
achievement of which will be determined by the Company. Any payment under this
Section 5(b)(iii)(2) will be paid no later than one day prior to the date that
is 2½ months following the last day of the fiscal year in which such termination
occurred; and
(3)    a prorated Annual Cash Bonus amount for the year of termination, if any
would have been payable to Executive based on achievement of performance
criteria if Executive had remained employed through the full fiscal year in
which the termination of employment occurred. The prorated amount will be
calculated based on the number of calendar days employed and any such prorated
amount will be paid no later than one day prior to the date that is 2½ months
following the last day of the fiscal year in which such termination occurred.
(iii)    Termination Without Cause, Resignation for Good Reason. Executive’s
employment may be terminated without Cause effective upon the Company’s delivery
to Executive of a Notice of Termination, or by Executive’s resignation for Good
Reason effective 30 days following delivery to the Company of Notice of
Termination provided such delivery is within 90 days following the occurrence of
events that result in Good Reason. No resignation for Good Reason will be
effective unless during the 30-day period following the delivery of the Notice
of Termination, the Company has not cured the events that result in Good Reason.
If Executive’s employment is terminated without Cause (other than by reason of
death or Disability), or if Executive resigns for Good Reason, Executive will
receive:
(1)    the Accrued Obligations;
(2)    any earned but unpaid Annual Bonus for a prior year;
(3)    an amount equal to a prorated amount of the target Annual Cash Bonus for
the year of termination;
(4)    a payment equal to 100% of the annual Base Salary in effect on the
termination date; and
(5)    a payment equal to the cost of health insurance coverage under COBRA for
12 months.
(iv)    Termination of Employment During a Change in Control Period. If
Executive’s employment is terminated under circumstances that would entitle
Executive to payment of benefits under Section 5(b)(iii) and such termination of
employment occurs during the period that begins three (3) months prior to a
Change in Control and ends on the date that is eighteen (18) months after a
Change in Control, then Executive will receive the benefits described in Section
5(b)(iii), but the payment in Section 5(b)(iii)(3) will be equal to 150% of
target


3

--------------------------------------------------------------------------------

 


Annual Cash Bonus, the payment in Section 5(b)(iii)(4) will be equal to 150% of
annual Base Salary in effect on the termination date (or the date immediately
prior to the Change in Control if higher), and the health insurance coverage
payment in Section 5(b)(iii)(5) will be for 18 months.


(c)    Exclusive Remedy. If a termination of Executive’s employment with the
Company occurs, the provisions of this Section 5 are intended to be and are
exclusive and in lieu of any other rights or remedies to which Executive or the
Company may otherwise be entitled, whether at law, tort or contract, in equity,
or under this Agreement. Executive will be entitled to no severance or other
benefits upon termination of employment other than those benefits expressly set
forth in this Section 5.
6.    Conditions to Receipt of Severance; No Duty to Mitigate.
(a)    Separation Agreement and Release of Claims. Executive will not receive
severance pay or benefits other than the Accrued Obligations unless
(x) Executive signs and does not revoke a separation agreement and release of
claims in the form attached as Exhibit A, but with any appropriate and
reasonable modifications reflecting changes in applicable law as necessary to
provide the Company with the protection it would have received if the Release
was executed as of the date of this Agreement (the “Release”) and (y) such
Release becomes effective and irrevocable no later than sixty (60) days
following the termination date (the “Release Deadline”). If the Release does not
become effective and irrevocable by the Release Deadline, Executive will forfeit
any rights to severance or benefits under this Agreement. All payments will be
made upon the effectiveness of the Release but will be delayed until a
subsequent calendar year if necessary so their timing does not result in penalty
taxation under Section 409A. Severance payments or benefits will not be paid or
provided until the Release becomes effective and irrevocable. For avoidance of
doubt, although Executive’s severance payments and benefits are contractual
rights, not “damages,” Executive is not required to seek other employment or
otherwise “mitigate damages” as a condition of receiving such payments and
benefits.
(b)    Section 409A. If any amount or benefit that would constitute non-exempt
“deferred compensation” under Internal Revenue Code (“Code”) Section 409A would
be payable under this Agreement by reason of Executive’s “separation from
service” during a period in which Executive is a “specified employee” (within
the meaning of Section 409A as determined by the Company), then any payment or
benefits will be delayed until the earliest date on which they could be paid or
distributed without being subject to penalty taxation under Section 409A. Each
payment and benefit payable under this Agreement is intended to constitute a
separate payment under Treasury Regulations Section 1.409A-2(b)(2).
(c)    Covenants. Executive’s receipt of any payment or benefits other than
Accrued Obligations will be subject to Executive continuing to comply with his
confidentiality obligations to the Company and Section 9.


7.    Definitions.
(a)    Cause means (i) willfully engaging in illegal conduct or gross misconduct
that is materially injurious to the Company or any of its affiliates;
(ii) conviction of, or entry of a plea of nolo contendere or guilty to, a felony
or a crime of moral turpitude; (iii) engaging in fraud, misappropriation,
embezzlement or any other act or acts of dishonesty resulting or intended to
result directly or indirectly in a gain or personal enrichment to Executive at
the expense of the Company or any of its affiliates; (iv) willful material
breach of any written policies of the Company or any of its affiliates including
any agreement between Executive and the Company (which policy or policies
previously was provided to Executive); or (v) willful and continual failure to
substantially perform his or her or her duties with the Company or any of its
affiliates (other than a failure resulting from his or her or her incapacity due
to physical or mental illness), which failure has continued for a period of at
least 30 days after a written demand for substantial performance is delivered to
Executive by the Company or one of its affiliates which specifically identifies
the manner in which the Company believes Executive has not substantially
performed Executive’s duties.
(b)    Change in Control means Change in Control as defined in the 2015
Incentive Plan.


4

--------------------------------------------------------------------------------

 


(c)    Disabled means physically or mentally incapacitated and unable for a
period of six (6) consecutive months or for an aggregate of nine (9) months in
any twenty-four (24) consecutive month period to perform Executive’s duties
(such incapacity is a “Disability”). Any question as to the existence of a
Disability will be determined in writing by a qualified independent physician
mutually acceptable to Executive and the Company. If Executive and the Company
cannot agree as to a qualified independent physician, each will appoint a
physician and those two physicians will select a third physician who will make
such determination in writing. The determination will be final and conclusive
for this Agreement.
(d)    Good Reason means (i) a significant reduction of Executive’s duties,
position, reporting structure, or responsibilities, relative to Executive’s
duties, position, reporting structure or responsibilities as of the Effective
Date; (ii) a reduction in Executive’s Base Salary or Annual Bonus as of the
Effective Date; (iii) the relocation of Executive’s place of employment to a
facility or location more than thirty-five (35) miles from Executive’s current
place of employment.
8.    Limitation on Payments; Section 280G. If any severance or other benefits
payable to Executive (i) are “parachute payments” within the meaning of Code
Section 280G and (ii) but for this Section 8, would be subject to the “golden
parachute” excise tax imposed by Section 4999 of the Code, then Executive’s
severance benefits will reduced to a level that will result in no tax under Code
Section 4999 unless it would be better economically for Executive receive all of
the benefits and pay the excise tax. If a reduction in benefits is necessary for
this purpose, then the reduction will occur in the following order (1) reduction
of the cash severance payments; (2) cancellation of accelerated vesting of
equity awards; and (3) reduction of continued employee benefits. If the
acceleration of vesting of equity award compensation is to be reduced, that
acceleration of vesting will be cancelled in the reverse order of the grant date
of Executive’s equity awards. Any determination required under this Section 8
will be made in writing by an independent professional services firm chosen by
the Company immediately prior to a Change of Control and paid for by the Company
and that determination will be conclusive and binding upon Executive and the
Company for all purposes.
9.    Covenants.
(a)    Concurrently with his execution of this Agreement, Executive has entered
into the Company’s confidential information and restrictive covenant agreement
attached as Exhibit A (“Restrictive Covenant Agreement”).
(b)    During the employment term and continuing for a period of 1 year after
Executive’s termination date, Executive agrees not to make any public statement
that is intended, or may reasonably be expected to harm the reputation,
business, prospects or operations of the Parent or any of its subsidiaries
(including the Company), any of the investment funds invested in Parent or any
affiliated funds (all of the foregoing collectively, the “Company Group”);
provided, that the non-disparagement provisions of this Section 9(b) will not
apply to any statements that Executive makes in addressing any disparaging
statements made by the Company Group or their respective officers and/or its
directors regarding Executive or Executive’s performance as an employee of the
Company so long as Executive’s statements are truthful. Parent and its
subsidiaries (including the Company) will instruct their respective officers and
directors to refrain from making any disparaging statements about Executive for
the same period for which Executive is subject to the non-disparagement
provisions of this Section 9(b); provided, however, that the non-disparagement
provisions will not apply to any statements that Parent or any of its
subsidiaries (including the Company) or their respective officers and directors
make in addressing any disparaging statements made by Executive regarding the
Company Group or its officers and directors so long as such statements are
truthful. Executive, Parent and the Company expressly consider the restrictions
contained in this Section 9(b) to be reasonable.
10.    Miscellaneous.
(a)    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, without regard to conflicts
of laws principles thereof.
(b)    Entire Agreement. This Agreement, the Restrictive Covenant Agreement and
the Equity Documents, contains the entire understanding of the parties with
respect to Executive’s employment and supersedes any prior


5

--------------------------------------------------------------------------------

 


agreements or understandings (including the Offer Letter and any verbal
agreements) between the parties relating to the subject matter of this
agreement. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein. Notwithstanding the
foregoing, Executive will be covered by the Company’s applicable liability
insurance policy and its indemnification provisions for actions taken on behalf
of the Company during the course of Executive’s employment. This Agreement may
not be altered, modified, or amended except by written instrument signed by the
parties that references this Section 10(b).
(c)    Severability. In the event that any one or more of the provisions of this
Agreement will be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement will not be affected.
(d)    Assignment. This Agreement, and all of Executive’s rights and duties
under it, are not assignable or delegable by Executive. Any purported assignment
or delegation by Executive will be null and void. This Agreement may be assigned
by the Company to a person or entity which is an affiliate or a successor in
interest to substantially all of its business operations. Upon such assignment,
the rights and obligations of the Company hereunder will become the rights and
obligations of such affiliate or successor person or entity.
(e)    Successors; Binding Agreement. This Agreement will inure to the benefit
of and be binding upon personal or legal representatives, executors,
administrators, successors and heirs.
(f)    Notice. The notices and all other communications provided for in this
Agreement will be deemed to have been duly given when delivered by hand or
overnight courier addressed to the addresses set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address will be effective only upon
receipt.
GoDaddy.com, LLC        To most recent address as set forth
14455 North Hayden Road/Suite 100        in Executive’s personnel records
Scottsdale, AZ 85260
Attention: Chief Legal Officer
(g)    Executive Representations. Executive represents to the Company that the
execution of this Agreement by Executive and the Company and the performance of
Executive’s duties hereunder will not breach, or otherwise contravene, the terms
of any employment agreement or other agreement or policy to which Executive is a
party or otherwise bound. Executive acknowledges that he or she has had the
opportunity to discuss this matter with and obtain advice from his or her
private attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.
(h)    Cooperation. Subject to the Company’s compliance with Section 9(b) and
this Section 10(h), Executive will provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment with
the Company or its affiliates. Executive’s cooperation pursuant to this Section
10(h) will be at no cost to Executive, and if such cooperation occurs after the
termination of this Agreement, Company will promptly advance or reimburse all
reasonable costs incurred by Executive in connection with such cooperation. This
provision will survive any termination of this Agreement. The Company will
provide reasonable compensation to Executive for any services rendered at the
Company's request.
(i)    Amendment; Waiver of Breach. No amendment of this Agreement will be
effective unless it is in writing and signed by both parties. No waiver of
satisfaction of a condition or failure to comply with an obligation under this
Agreement will be effective unless it is in writing and signed by the party
granting the waiver, and no such waiver will be a waiver of satisfaction of any
other condition or failure to comply with any other obligation. To be valid, any
document signed by the Company must be signed by the Company’s Chief Executive
Officer.
(j)    Counterparts. This Agreement may be executed in counterparts. Each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement.


6

--------------------------------------------------------------------------------

 


Each party is signing this Agreement on the date set out below its signature.
GoDaddy.com, LLC
 
/s/ Nima Jacobs Kelly
By: Nima Jacobs Kelly
Date: February 15, 2019

        
Andrew Low Ah Kee
 
/s/ Andrew Low Ah Kee
Date: February 18, 2019

Desert Newco, LLC (Solely for purposes of Section 9(b) hereof)
 
/s/ Nima Jacobs Kelly
By: Nima Jacobs Kelly
Date: February 15, 2019



7

--------------------------------------------------------------------------------

 


EXHIBIT A - FORM OF SEPARATION AGREEMENT AND RELEASE
This SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is made, entered into,
and effective as of the Effective Date (as defined in Paragraph 7(e) below), by
and between INSERT NAME (“Employee” or “you”) and GoDaddy.com, LLC (“GoDaddy” or
“Company”). For the purposes of this Agreement, GoDaddy and Employee are
collectively referred to as the “Parties”. This Agreement is presented to
Employee as of INSERT DATE (“Presentment Date”).
RECITALS
A.WHEREAS, effective INSERT DATE (the “Separation Date”), Employee will no
longer be obligated to perform services for the Company.


B.WHEREAS, the Parties intend to set forth the terms and conditions for
Employee’s separation of employment and further, fully, completely, and finally
resolve and settle any and all claims, potential claims, disputes, or potential
disputes that Employee may have against GoDaddy and the Released Parties (as
defined in Paragraph 6 below), whether presently known or unknown, according to
the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the above recitals and the mutual promises,
covenants, obligations, and understandings set forth below, the Parties hereby
agree as follows:


1.Wages & Benefits through the Separation Date. In addition to the Separation
Consideration described in Paragraph 2 below, but not in consideration of
Employee’s promises to abide by all the terms and conditions of this Agreement,
the Company will:
a.    Pay Employee’s usual wages through and including Separation Date, in
biweekly installments, on regular Company payroll dates, at Employee’s base pay
rate, less the required withholdings and deductions; and
b.    Continue Employee’s current levels of benefits coverage through the
Separation Date.


2.Separation Consideration. In exchange for Employee’s promises to abide by all
the terms and conditions of this Agreement, each of which the Company deems to
be material to this Agreement, the Company will:


a.    Pay Employee the equivalent of INSERT of Employee’s gross base salary as
of the Separation Date in the gross total amount of INSERT, less the required
withholdings and deductions (the “Severance Payment”); and
b.    Pay Employee INSERT, less required withholdings and deductions, which
represents Employee’s Management By Objective (“MBO”) Bonus for the INSERT
fiscal year (the “INSERT”); and
c.    Pay Employee $INSERT, less required withholdings and deductions, which
represents 50% of Employee’s target MBO Bonus for the INSERT fiscal year (the
“Target INSERT MBO Bonus”); and


d.    Pay on Employee’s behalf the COBRA premium payments necessary to maintain
Employee’s current level of benefits coverage for the period of INSERT, provided
the Employee elects such coverage for that period in writing in accordance with
GoDaddy’s COBRA vendor requirements (the “COBRA Payment”); this benefit,
collectively with the INSERT will be referred to herein as the “Separation
Consideration”).
3.Timing and other related matters. For the avoidance of doubt, Employee
acknowledges and agrees that:
a.    The Separation Consideration is in addition to any wages earned prior to
INSERT.


8

--------------------------------------------------------------------------------

 


b.    The INSERT MBO Bonus payment described in Paragraph 2(b) will be
calculated as follows: INSERT
c.    For the avoidance of doubt:
i.Employee will not vest in any Time-based Options, Time-based RSUs,
Performance-based Options or Performance-based RSUs after INSERTand all other
unvested Time-based Options, Time-based RSUs, Performance-based Options and
Performance-based RSUs as of INSERT shall be forfeited in their entirety; and
ii.Employee will not be eligible to participate in any stock option plans or
other equity-related benefits offered or announced to employees after the
Presentment Date; and
iii.Employee’s continued employment in INSERT will not in any way make him
eligible to participate in the INSERT MBO plan; and
iv.Should Employee fail to either sign the Agreement or should Employee revoke
the Agreement in accordance with Paragraph 7(e), any Time-based Options,
Time-based RSUs, Performance-based Options and Performance-based RSUs vesting
between the Separation Date and INSERT will be null, void and forfeited and will
be treated as if Employee had left employment on INSERT; and
v.Employee must exercise all vested options issued under the:
a.2011 Unit Incentive Plan -- which includes all Time-based Options and
Performance-based Options granted prior to March 31, 2015 -- no later than
INSERT; and
b.the 2015 GoDaddy Inc. Equity Incentive Plan -- no later than INSERT
d.    Employee will continue to be subject to any special blackouts and
quarterly blackouts currently in effect. Notwithstanding the applicability or
inapplicability of special or quarterly blackouts, Employee will still be
subject to federal securities laws, including laws related to insider trading.
4.Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that other than the Separation Consideration, and after payment of
the amounts described in Paragraph 1 above, the Company will have paid or
provided all salary, wages, bonuses, accrued vacation/paid time off, leave,
relocation costs, interest, severance, reimbursable expenses, commissions,
stock, stock options, vesting and any and all other benefits and compensation
due to Employee. Employee represents that Employee has not suffered any
on-the-job injury for which Employee has not already filed a claim.
5.Benefits. If Employee executes, does not revoke, and complies with his
obligations under this Agreement, Employee’s participation in all Company health
and welfare benefit plans will terminate effective 11:59 p.m. on INSERT, unless
Employee elects to personally make the COBRA payments directly to the vendor. If
Employee does not execute this Agreement, executes and timely revokes this
Agreement pursuant to Paragraph 7(e), or fails to comply with his obligations
under this Agreement, then Employee’s participation in all Company benefit plans
will terminate effective 11:59 pm on INSERT. A letter informing Employee of
Employee’s rights to elect continued health coverage under COBRA will be mailed
to the Employee’s home after the termination of benefits coverage (regardless of
whether the termination of coverage is effective as of INSERT or sooner), and
generally arrives within 7 business days after mailing.
6.Release. Employee, in exchange for the Separation Consideration, agrees to and
hereby releases, waives and forever discharges the Company and its affiliates,
parents, successors, subsidiaries, related companies, directors, officers,
employees, attorneys and agents (the “Released Parties”) from any and all claims
or causes of action, whether known or unknown, that Employee or Employee’s
heirs, executors, administrators and assigns have, had or may have in the future
against any of the Released Parties. This release does not extend to any rights
or benefits


9

--------------------------------------------------------------------------------

 


granted pursuant to the Equity Documents (as defined in Paragraph 14) that
remain in effect after the termination of Employee’s employment.
a.Scope of Release. Employee’s release includes, but is not limited to, all
allegations, claims, and violations related to severance, elimination of
position, notice of termination, the payment of wages, salary and benefits
(except any valid claim to recover vested benefits to which Employee may be
entitled, if applicable) and all claims arising under the following, in each
case as amended: 
(i)    the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act of 1990 (“ADEA”); Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Equal Pay Act of 1963; the
Americans with Disabilities Act of 1990, as amended; the Family and Medical
Leave Act of 1993; the Civil Rights Act of 1866; the Worker Adjustment and
Retraining Notification Act; the Employee Retirement Income Security Act of
1974; any applicable Executive Order Programs; the Fair Labor Standards Act; and
all of the state or local counterparts, including without limitation, the
California Fair Employment and Housing Act of 1959, California Government Code
Sections 12900-12996; California Labor Code Section 200 et seq. (salary,
commission, compensation, benefits and other matters), the California
Constitution, and any applicable California Industrial Welfare Commission Order;
and
(ii)    any other federal, state or local statue, constitution or ordinance; any
public policy, contract or tort, or under any common law, including wrongful
discharge; any practices or procedures of the Company; any claim for breach of
contract, infliction of emotional distress, defamation, discrimination; and
(iii)    any claims relating to, or arising from, Employee’s right to purchase
or actual purchase of shares or stock of GoDaddy, except pursuant to the Equity
Documents if applicable, which Employee acknowledges shall govern such equity;
and
(iv)    any other federal, state or local statutes, laws, regulations or common
law causes of action under which any claim may be brought, including those
claims arising from Employee’s employment relationship with the Company or the
termination of that relationship, and also including any claim for costs, fees
or other expenses, including attorneys’ fees and expenses, incurred in these
matters (collectively, the “Released Claims”). 


a.Unknown Claims and Cal. Civil Code, Section 1542 Waiver. This release includes
a release of any and all claims, even if those claims are unknown to Employee.
Employee therefore knowingly waives his rights under Section 1542 of the Civil
Code of California, which states:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR THE RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, AND THAT, IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASING PARTY.
Employee understands and acknowledges the significance and consequence of
waiving his Section 1542 rights, and hereby assumes full responsibility for any
future injuries, damages or losses that may later arise as a result of unknown
claims that he is waiving.
Employee further acknowledges that he has been advised to consult with legal
counsel with regard to this release and waiver of his rights under Cal. Civil
Code Section 1542. Employee, being aware of those rights, agrees to expressly
waive those rights, as well as any similar rights employee may have under common
law principles of similar effect.
(i)    Limitations. Employee understands that Employee is not releasing any
claim relating to: (i) the Separation Consideration, or the right to enforce
this Agreement; (ii) Employee’s right, if any, to claim government-provided
unemployment benefits or worker’s compensation benefits, if applicable and
Employee qualifies; (iii) any rights or


10

--------------------------------------------------------------------------------

 


claims that Employee may have which arise after the date Employee executes this
Agreement; or (iv) any claims that cannot be waived by law. Employee
acknowledges that except as expressly provided in this Agreement or in an
applicable plan document for any applicable broad-based employee benefit plans
other than plans that provide severance or termination pay, Employee will not
receive any additional compensation or benefits, including salary, bonus,
separation payments, additional equity or vesting of existing equity after
INSERT.
(ii)    Release of Age Discrimination Claims. Employee acknowledges that
Employee is knowingly waiving and releasing any rights Employee may have under
the ADEA, which includes age discrimination claims. Employee agrees this waiver
and release does not apply to any rights or claims that may arise under the ADEA
after the Effective Date of this Agreement (as defined in Paragraph 7(e)).
Employee acknowledges that the Separation Consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled.
(iii)    No Monetary Recovery. Employee acknowledges and understands that this
Agreement waives all of Employee’s rights to any monetary recovery against any
of the Released Parties for any potential charge, complaint, or lawsuit.
Employee agrees that the Separation Consideration received under this Agreement
fully satisfies any potential claims for relief in connection with any charge,
complaint, or lawsuit. Nothing in this paragraph limits Employee’s right to
receive an award for information provided to Government Agencies, as defined in
Paragraph 8(c) below.
(iv)    Covenant Not to Sue. Employee acknowledges and understands that this
Agreement prohibits Employee, and Employee’s heirs, family members, executors
and assigns, from bringing any lawsuit or cause of action against any of the
Released Parties for any claims covered by the Agreement.
7.Acknowledgments. Employee acknowledges that each of the following statements
is true and accurate as of the signature date:
i.Employee would not have been entitled to receive the Separation Consideration
set forth in Paragraph 2 above had Employee rejected this Agreement.
ii.Employee has carefully read this entire Agreement and understands all the
terms of this Agreement, including but not limited to, the release provisions
set forth in Paragraph 6 above and the Confidentiality provisions set forth in
Paragraph 8 below.
iii.Employee has been and hereby is advised to consult with an attorney before
signing this Agreement; and Employee has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of Employee’s own
choice or has elected not to retain legal counsel.
iv.Pursuant to the specific release contained in Paragraph 6(d) above, Employee
has up to 21 days from the Presentment Date to consider whether to enter into
this Agreement (the “Consideration Period”). If Employee signs this Agreement
prior to the expiration of the Consideration Period, Employee hereby
acknowledges that Employee has freely and voluntarily chosen to waive any time
remaining in the Consideration Period. Employee should deliver a signed copy of
this Agreement to GoDaddy’s Chief Legal Officer via electronic signature as
initiated by the Company.
v.Employee will have 7 days to revoke this Agreement after signing it, and this
Agreement shall not become effective or enforceable until the revocation period
has expired (the 8th day is the “Effective Date” of this Agreement). Any
revocation within this 7-day period shall be submitted via email to
nkelly@godaddy.com and time-stamped within 7 days of the date Employee signs
this Agreement. If this Agreement is revoked in this way, Employee will forfeit
the Separation Consideration and the Company shall not be required to provide
Employee any of the Separation Consideration or any other payments except as
provided in Paragraph 1.


11

--------------------------------------------------------------------------------

 


vi.If Employee does not sign this Agreement by the end of the Consideration
Period, rejects the Agreement before the end of the Consideration Period, or if
the Agreement is revoked by the Employee in accordance with Paragraph 7(e)
immediately above, the Employee understands that:
a.This Agreement shall become null and void; and
b.Employee’s employment shall be terminated as of INSERT or such earlier (or
later) date as determined by the Company; and
c.Employee will forfeit the Separation Consideration and the Company will not be
required to provide Employee with the Separation Consideration, or any other
payments; and
d.Employee will be required to exercise any vested Time-Based Options and
Performance-Based Options during the periods set forth in the appropriate Equity
Documents, notwithstanding Paragraph 3(c)(vii) above.
vii.Employee understands that this Agreement does not waive any rights or claims
that may arise after the Effective Date of this Agreement, and that nothing in
this Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of the waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law.
viii.Employee has not relied on any oral or written statements that are not set
forth in this Agreement in determining whether to enter into this Agreement.
a.Employee has received adequate consideration in return for the promises made
in this Agreement.
ix.Employee has freely, voluntarily, knowingly, and without any duress or undue
influence on the part or behalf of the Company or any third party, and with the
full intent of releasing all claims against the Company and any of the other
Released Parties, entered into this Agreement.
8.Confidentiality.
a.    Employee agrees to keep the existence and terms of this Agreement strictly
confidential, including the specific information regarding the Separation
Consideration in Paragraph 2 above. Except as required by law, Employee agrees
not to divulge any of the terms of this Agreement to anyone, or permit them to
be divulged to anyone, excluding his spouse, attorney, accountant, and tax and
financial advisors. Employee understands that GoDaddy has relied on Employee’s
commitment to preserve the confidentiality of this Agreement in deciding whether
to enter into this Agreement. Employee agrees, at all times hereafter, to hold
in the strictest confidence, and not to use or disclose to any person or entity,
any Confidential Information of GoDaddy.
b.    Employee understands that “Confidential Information” means any Company
proprietary information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, products, services, customer lists
and customers (including, but not limited to, customers of the Company on whom
Employee has called or with whom Employee became acquainted during the term of
Employee’s employment), markets, software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, technical development
plans, technical or marketing roadmaps or strategies either domestically or
internationally, hardware configuration information, marketing plans or
marketing data of any kind, customer information or data, brand and media
strategies, any and all financial and accounting information including financial
or business models, analytics, or forecasts, employee lists, vendor lists,
recruiting information, future planned or contemplated merger and acquisition
activity, contemplated advertising or brand campaigns or related creative
information and content of any nature or form whatsoever and including creative
information and proposals provided by the Company’s media, advertising and
creative partners, or other legal or business information disclosed to Employee
by the Company either directly or indirectly, in writing, orally, or by drawings
or observation. Employee further understands that Confidential


12

--------------------------------------------------------------------------------

 


Information does not include any of the foregoing items that have become
publicly known and made generally available through no wrongful act of
Employee’s or of others who were under confidentiality obligations as to the
item or items involved or improvements or new versions thereof. Employee hereby
grants consent to notification by the Company to any new employer about
Employee’s obligations under this paragraph. Employee represents that Employee
has not to date misused or disclosed Confidential Information to any
unauthorized party.
c.    Employee understands that nothing in this Agreement shall in any way limit
or prohibit Employee from engaging for a lawful purpose in any Protected
Activity. For purposes of this Agreement, “Protected Activity” shall mean filing
a charge or complaint, or otherwise communicating, cooperating, or participating
with, any state, federal, or other governmental agency, including the Securities
and Exchange Commission, the Equal Employment Opportunity Commission, and the
National Labor Relations Board (collectively, the “Government Agencies”).
Notwithstanding any restrictions set forth in this Agreement, Employee
understands that he is not required to obtain authorization from the Company
prior to disclosing information to, or communicating with, such agencies, nor is
Employee obligated to advise the Company as to any such disclosures or
communications. Notwithstanding, in making any such disclosures or
communications, Employee agrees to take all reasonable precautions to prevent
any unauthorized use or disclosure of any information that may constitute
Confidential Information to any parties other than the relevant Government
Agencies. Employee further understands that “Protected Activity” does not
include the disclosure of any Company attorney-client privileged communications,
and that any such disclosure without the Company’s written consent shall
constitute a material breach of this Agreement.
9.Knowledge of Improper Business Conduct. Employee has disclosed to GoDaddy in
writing all known violations of the Company’s Code of Business Conduct and
Ethics and Anti-Corruption Compliance Policy and Guidelines. Employee agrees
that if he has not made such disclosures in writing, then there are no
additional known instances of: (a) any employee or third party working on behalf
of the Company that has provided anything of value to any person, including
foreign government officials, in order to improperly influence the recipient of
such thing of value; (b) any employee or person associated with the Company that
has engaged in bribery or corruption of any person, including foreign government
officials; (c) any employee or person associated with the Company that has
committed fraud upon the Company or who maintains an actual conflict of
interests with GoDaddy; or (d) any other violations of the Company’s Code of
Business Conduct and Ethics and Anti-Corruption Compliance Policy and
Guidelines.
10.Non-Liability. This Agreement is not an admission or evidence of fault,
wrongdoing or liability by the Company, nor should it be construed as such, but
instead reflects the Parties’ desire to resolve the Released Claims fairly and
amicably.
11.Non-Disparagement/Cooperation. Employee agrees to refrain from any
disparagement, defamation, libel or slander of any of the Released Parties. The
Company agrees to refrain from any disparaging statements about Employee. 
Employee understands that the Company’s obligations under this paragraph extend
only to the Company’s current executive officers and members of its Board acting
in their official capacities and for the benefit of the Company, and only for so
long as each officer or member is an employee or Director of the Company. The
Parties agree that it is in their best interests to maintain an amicable
termination and post-termination relationship. Employee agrees to cooperate
fully with the Company and its’ counsel in connection with any administrative,
judicial, regulatory, or other proceeding arising from any charge, complaint, or
other action relating to the period Employee was employed by the Company, or in
connection with any transaction or other matter that requires Employee’s
personal knowledge or experience to resolve.  Employee acknowledges and agrees
that in the event he is scheduled to be deposed as a Company witness in a
pending litigation, he agrees to cooperate with the Company’s counsel and make
himself readily available for such deposition or other related legal
proceedings. The Company will provide reasonable compensation to Employee
(including reimbursement of reasonable and necessary transportation expenses)
for services rendered at the Company’s request.
12.Assignment of Inventions. Employee hereby irrevocably assigns to the Company,
or its designee, all Employee’s right, title, and interest in and to any and all
inventions, original works of authorship, developments, concepts,


13

--------------------------------------------------------------------------------

 


improvements, designs, discoveries, ideas, trademarks, or trade secrets, whether
or not patentable or registrable under patent, copyright, or similar laws, which
Employee may solely or jointly have conceived or developed or reduced to
practice, or caused to be conceived or developed or reduced to practice, during
the period of time Employee was in the employ of the Company (including during
Employee’s off-duty hours), or with the use of the Company’s equipment,
supplies, facilities, or Confidential Information, (collectively referred to as
“Inventions”). Employee understands and agrees that the decision whether to
commercialize or market any Inventions is within the Company’s sole discretion
and for the Company’s sole benefit, and that no royalty or other consideration
will be due Employee as a result of the Company’s efforts to commercialize or
market any such Inventions.
13.Work for Hire. Employee agrees and acknowledges that all original works of
authorship which were made by Employee (solely or jointly with others) within
the scope of and during the period of Employee’s employment with GoDaddy, and
which are protectable by copyright, whether or not copyright registration is
actively sought by or granted to GoDaddy, are “works made for hire,” as that
term is defined in the United States Copyright Act, including but not limited
to: literary works (including all written material), computer programs and code,
artistic and graphic works (including designs, graphs, drawings, blueprints, and
other works), recordings, models, photographs, slides, motion pictures, and
audio-visual works, regardless of the form or manner in which documented or
recorded that were conceived, devised, invented, developed, or reduced to
practice by Employee or under Employee’s direction.
14.Prior Agreements. The Parties acknowledge that they have carefully read this
Agreement, voluntarily entered into it, and understand its contents and its
binding legal effect. The Parties further acknowledge and agree that this
Agreement represents the entire agreement between them with respect to
Employee’s separation from the Company, and that it supersedes any and all other
oral or written agreements that may exist between them, except that:
a.    Employee’s continuing obligations under all Confidentiality and
Non-Compete Agreements, including the INSERT, as well as continuing
confidentiality and other obligations to the Company as outlined in the Company
handbook and other policies (collectively, the “Work Agreements”) shall remain
in full force and effect; and
b.    Any equity awards granted to Employee under the Desert Newco, LLC 2011
Unit Incentive Plan, the 2015 GoDaddy Inc. Equity Incentive Plan, the Management
Equity and Unitholders Agreement, and any other agreements entered into in
connection with any grant thereunder (collectively, the “Equity Documents”),
shall remain in full force and effect. If any conflict exists or arises between
the terms of this Agreement and the Work Agreements or Equity Documents
referenced in this paragraph, the terms of the Work Agreements or Equity
Documents shall control.
15.Severability. If any court of competent jurisdiction declares any of this
Agreement’s provisions to be unenforceable, the remaining provisions shall be
enforced as though this Agreement did not contain the unenforceable
provision(s), and/or be reformed so as to be enforceable.
16.Governing Law and Forum. This Agreement shall be governed by and interpreted
in accordance with the substantive law of the State of California as it governs
transactions occurring wholly within California. Any action or dispute arising
out of, or in any way related to, this Agreement, or the interpretation and/or
application of this Agreement, must be brought in Santa Clara County,
California.
17.Jury Trial Waiver. Employee agrees to waive Employee’s right to a trial by
jury in any action relating to or arising out of this Agreement and acknowledges
that Employee’s waiver of such a right is knowing and voluntary.
18.Remedies for Breach. A breach of any provision of this Agreement may give
rise to a legal action. If Employee breaches any provision of this Agreement, in
addition to any other available remedies, the Company may recover the entire
amount of the Separation Consideration that has been made to Employee under this
Agreement. The prevailing party in any action based on a breach of this
Agreement will be entitled to recover its costs and actual attorneys’ fees
incurred in any litigation relating to or arising out of this Agreement.


14

--------------------------------------------------------------------------------

 


19.Successors and Assigns. The Parties agree that this Agreement shall inure to
the benefit of, and may be enforced by, the Company’s successors, assigns,
parents, subsidiaries, and related companies.
20.Return of Company Property. Employee agrees that Employee has returned, or
will return within 5 calendar days of INSERT, all Company property in Employee’s
possession, custody, or control. Employee shall coordinate with the Chief People
Officer to make arrangements to return all Company property.
21.Linked In and other Social Media profiles. Employee will update Employee’s
LinkedIn profile and/or other social media platforms within 5 calendar days of
INSERT to avoid misrepresenting any employment affiliation with GoDaddy.
22.Entire Agreement. This Separation Agreement, the Equity Documents and the
Work Agreements, constitute the full and entire understanding and agreement
between and among the Parties with respect to the subjects hereof and thereof.
23.Counterparts. This Agreement may be executed by the Parties in one or more
counterparts, including faxed copies and electronic signatures. All such
fully-executed counterparts shall be treated as originals of this Agreement.
Please read this Agreement carefully, it contains a RELEASE of all known and
unknown claims.
Agreed and accepted:
    
INSERT
 
_________________
 
Date: ____________

        
GODADDY.COM, LLC
 
By:
Nima Jacobs Kelly, Chief Legal Officer
Date: ____________





15